                                         Case 3:20-cv-02130-MMC Document 47 Filed 01/25/21 Page 1 of 16




                                  1

                                  2

                                  3

                                  4                              IN THE UNITED STATES DISTRICT COURT

                                  5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      PAYWARD, INC.,                                  Case No. 20-cv-02130-MMC
                                                         Plaintiff,
                                  8
                                                                                         ORDER GRANTING IN PART AND
                                                   v.                                    DENYING IN PART DEFENDANT'S
                                  9
                                                                                         MOTION TO DISMISS AMENDED
                                  10     NATHAN PETER RUNYON,                            COMPLAINT AND STAY ACTION
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is defendant Nathan Peter Runyon's ("Runyon") Motion, filed

                                  14   October 23, 2020, "to Dismiss or Stay Plaintiff's Complaint," whereby Runyon seeks an

                                  15   order dismissing each of the three Claims for Relief asserted in the Amended Complaint

                                  16   ("AC"), or, if the Court declines to do so, staying the instant action in light of an action

                                  17   Runyon has filed in state court. Plaintiff Payward Inc. ("Payward") has filed opposition, to

                                  18   which Runyon has replied. Having read and considered the papers filed in support of

                                  19   and in opposition to the motion, the Court rules as follows.1

                                  20                                          BACKGROUND

                                  21          In the above-titled action, Payward, a company that operates "a global

                                  22   cryptocurrency exchange" (see AC ¶ 1), asserts claims against Runyon, a former

                                  23   employee, the first two of which arise under federal law.

                                  24          In the First Claim for Relief, Payward asserts that Runyon, who, during the course

                                  25   of his employment, was issued a "laptop for use in his day-to-day activities and

                                  26   responsibilities," and on which laptop Runyon stored Payward's "confidential" and "trade-

                                  27
                                              1
                                  28              By order filed January 12, 2021, the Court took the matter under submission.
                                         Case 3:20-cv-02130-MMC Document 47 Filed 01/25/21 Page 2 of 16




                                  1    secret information" (see AC ¶¶ 5, 7), violated the Defend Trade Secrets Act ("DTSA"), 18

                                  2    U.S.C. §§ 1831-39. In support thereof, Payward alleges that Runyon, after his

                                  3    employment had been terminated, retained the laptop and "cop[ied]" four specified

                                  4    documents containing trade secrets (see AC ¶¶ 52, 93), and, in addition, that Runyon

                                  5    thereafter "disclosed" and/or "used" the trade secrets set forth in those documents (see

                                  6    AC ¶¶ 94-95). Payward also alleges Runyon disclosed Payward's "physical address,"

                                  7    which it contends is a trade secret, in two documents Runyon filed in the public record in

                                  8    Runyon's state court action. (See AC ¶¶ 14, 77.)

                                  9           In the Second Claim for Relief, Payward asserts that Runyon, after his

                                  10   employment had terminated, "accessed" his "Company-issued laptop" (see AC ¶¶ 5, 107-

                                  11   08), in violation of the Computer Fraud and Abuse Act ("CFAA"), 18 U.S.C. § 1030. In

                                  12   support thereof, Payward alleges Runyon did not return his laptop when he was
Northern District of California
 United States District Court




                                  13   terminated (see Compl. ¶¶ 5, 8-10) but, rather, "continued to access the trade secrets

                                  14   and confidential business information" stored on the laptop (see Compl. ¶ 11).2

                                  15          In addition, Payward asserts one claim arising under state law, specifically, the

                                  16   Third Claim for Relief, in which Payward alleges Runyon breached the terms of his

                                  17   employment agreement by "failing to return his laptop," by "retaining and copying" the

                                  18   above-referenced documents stored on the laptop, and by "publicly disclosing" Payward's

                                  19   physical address. (See AC ¶ 113.)

                                  20                                         DISCUSSION

                                  21   A. First and Second Claims for Relief: Failure to State a Claim

                                  22          Runyon argues the First and Second Claims for Relief are subject to dismissal for

                                  23   failure to state a claim.

                                  24          Dismissal under Rule 12(b)(6) of the Federal Rules of Civil Procedure "can be

                                  25   based on the lack of a cognizable legal theory or the absence of sufficient facts alleged

                                  26
                                              2
                                  27           Payward alleges that Runyon "[e]ventually" agreed to return the laptop, but, that,
                                       on the date he promised to do so, he reported to Payward that it had been "stolen from
                                  28   his vehicle." (See AC ¶ 10.)

                                                                                    2
                                         Case 3:20-cv-02130-MMC Document 47 Filed 01/25/21 Page 3 of 16




                                  1    under a cognizable legal theory." See Balistreri v. Pacifica Police Dep't, 901 F.2d 696,

                                  2    699 (9th Cir. 1990). Rule 8(a)(2), however, "requires only 'a short and plain statement of

                                  3    the claim showing that the pleader is entitled to relief.'" See Bell Atlantic Corp. v.

                                  4    Twombly, 550 U.S. 544, 555 (2007) (quoting Fed. R. Civ. P. 8(a)(2)). Consequently, "a

                                  5    complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual

                                  6    allegations." See id. Nonetheless, "a plaintiff's obligation to provide the grounds of his

                                  7    entitlement to relief requires more than labels and conclusions, and a formulaic recitation

                                  8    of the elements of a cause of action will not do." See id. (internal quotation, citation, and

                                  9    alteration omitted).

                                  10          In analyzing a motion to dismiss, a district court must accept as true all material

                                  11   allegations in the complaint and construe them in the light most favorable to the

                                  12   nonmoving party. See NL Indus., Inc. v. Kaplan, 792 F.2d 896, 898 (9th Cir. 1986). "To
Northern District of California
 United States District Court




                                  13   survive a motion to dismiss, a complaint must contain sufficient factual material, accepted

                                  14   as true, to 'state a claim to relief that is plausible on its face.'" Ashcroft v. Iqbal, 556 U.S.

                                  15   662, 678 (2009) (quoting Twombly, 550 U.S. at 570). "Factual allegations must be

                                  16   enough to raise a right to relief above the speculative level[.]" Twombly, 550 U.S. at 555.

                                  17   Courts "are not bound to accept as true a legal conclusion couched as a factual

                                  18   allegation." See Iqbal, 556 U.S. at 678 (internal quotation and citation omitted).

                                  19          1. First Claim for Relief: DTSA

                                  20          As noted, the First Claim for Relief asserts violations of the DTSA.

                                  21          Under the DTSA, "[a]n owner of a trade secret that is misappropriated may bring a

                                  22   civil action . . . if the trade secret is related to a product or service used in, or intended for

                                  23   use in, interstate or foreign commerce." See 18 U.S.C. § 1836(b)(1). A "trade secret,"

                                  24   for purposes of the DTSA, is defined as "all forms and types" of "information," if "the

                                  25   owner thereof has taken reasonable measures to keep such information secret" and "the

                                  26   information derives independent economic value, actual or potential, from not being

                                  27   generally known to, and not being readily ascertainable through proper means by,

                                  28   another person who can obtain economic value from the disclosure or use of the
                                                                                       3
                                         Case 3:20-cv-02130-MMC Document 47 Filed 01/25/21 Page 4 of 16




                                  1    information." See 18 U.S.C. § 1839(3). Acts of "misappropriation" prohibited by the

                                  2    DTSA include "acquisition of a trade secret . . . by a person who knows or has reason to

                                  3    know that the trade secret was acquired by improper means" and "disclosure or use of a

                                  4    trade secret . . . by a person who . . . used improper means to acquire knowledge of the

                                  5    trade secret." See 18 U.S.C. § 1839(5).

                                  6           In an order granting Runyon's motion to dismiss the DTSA claim as alleged in the

                                  7    initial complaint, at which time the claim was based on two asserted trade secrets, the

                                  8    Court found one such secret, specifically, Payward's physical address, was not a trade

                                  9    secret and that, with respect to the other, specifically, information contained in minutes of

                                  10   a Board meeting, Payward had not identified any cognizable act of misappropriation.

                                  11          In the FAC, Payward now identifies, along with the above, three additional

                                  12   documents it asserts contain trade secrets and alleges Runyon acquired, made use of,
Northern District of California
 United States District Court




                                  13   and/or disclosed each of those alleged trade secrets. Runyon again argues Payward's

                                  14   address is not a trade secret, and, with respect to the four documents, contends Payward

                                  15   has failed to plead facts sufficient to support a finding that Runyon misappropriated any

                                  16   trade secret contained therein.3

                                  17                 a. Physical Address

                                  18          Payward alleges it needs to keep its physical address secret to lessen the risk of

                                  19   criminal activity, "such as hacking and kidnapping." (See AC ¶ 33.) According to

                                  20   Payward, if "hackers" knew its location, they could "surveil[ ]" Payward employees and

                                  21   "exploit those employees to gain access to Payward's systems" (see AC ¶ 29), by, for

                                  22   example targeting them for a "spear phishing attack" (see AC ¶ 28). Payward also

                                  23   alleges its employees face threats posed by packages that may contain a bomb or are

                                  24   otherwise "weaponized." (See AC ¶¶ 34-35.) Runyon argues such concerns do not

                                  25

                                  26          3
                                               The Court, for purposes of the instant motion, assumes the subject documents
                                  27   contain trade secrets, as Runyon, at least at this stage of the proceedings, has not
                                       argued the information contained in them on which Payward relies is not protectible as a
                                  28   trade secret.

                                                                                     4
                                         Case 3:20-cv-02130-MMC Document 47 Filed 01/25/21 Page 5 of 16




                                  1    support a finding that Payward's address constitutes a trade secret.

                                  2           Security is undoubtedly of major concern to Payward, and its desire to thwart

                                  3    criminal conduct of the type identified in the AC is understandable. As explained in the

                                  4    Court's order dismissing the initial complaint, however, keeping information secret is not

                                  5    itself sufficient to make such information a trade secret. (See Order, filed September 22,

                                  6    2020, at 4:23 – 5:2 (citing Cisco Systems v. Chung, 2020 WL 4505509, at *5 (N.D. Cal.

                                  7    August 5, 2020) (holding "secrecy itself does not establish value) (emphasis in original)).)

                                  8    Rather, in order for secret information to have the status of a trade secret, the secrecy

                                  9    must "provide[ ] a business with a substantial business advantage." See Morlife, Inc. v.

                                  10   Perry, 56 Cal. App. 4th 1514, 1522 (1997).

                                  11          In that regard, Payward now alleges "[s]ecurity is among the leading factors that

                                  12   consumers consider when selecting a trading platform" (see AC ¶ 23), that a competing
Northern District of California
 United States District Court




                                  13   cryptocurrency exchange was the victim of hackers who stole "approximately $5 million"

                                  14   in "Bitcoin" from that exchange's customers (see AC ¶ 26), and that other companies

                                  15   have been similarly targeted by hackers (see AC ¶¶ 27-28). Although Payward has not

                                  16   expressly alleged consumers are likely to link a company's business address to their

                                  17   concerns about keeping their funds and personal information secure, and, although

                                  18   Payward's allegations as to how a potential hacker could use its address are, in essence,

                                  19   speculative,4 the Court finds, at this stage of the proceedings, Payward's allegations

                                  20   suffice to plead a trade secret.

                                  21          Accordingly, to the extent the First Claim for Relief is based on the disclosure of

                                  22   Payward's physical address, the claim is not subject to dismissal.5

                                  23
                                              4
                                  24            Payward does not allege any hacker has obtained access to any company's
                                       computer systems by engaging in surveillance, let alone surveillance of a building the
                                  25   size of the one described on the website for the building identified by Runyon as
                                       Payward's office address.
                                  26          5
                                               In his reply, Runyon asserts that Payward's Confidentiality Agreement does not
                                  27   include any provision requiring employees to keep Payward's location secret and that
                                       Payward never otherwise advised him the location was a secret. Although these
                                  28   assertions, if true, would appear to foreclose a finding that Payward's physical address is
                                       a trade secret, see 18 U.S.C. § 1839(3)(A) (providing owner of alleged "trade secret"
                                                                                     5
                                         Case 3:20-cv-02130-MMC Document 47 Filed 01/25/21 Page 6 of 16




                                  1                  b. Board Minutes

                                  2           Payward alleges its computer system contains "confidential Board minutes from

                                  3    November 2017" (see AC ¶ 53), which minutes include "trade secrets," specifically,

                                  4    information about "the stock option packages for a large number of Payward employees"

                                  5    (see AC ¶¶ 52, 55). Payward alleges Runyon "unlawfully acquired" the Board minutes by

                                  6    "making a copy after his termination" (see AC ¶ 53), that he subsequently "disclosed" the

                                  7    Board minutes to another individual (see AC ¶ 54), and that he "contacted Payward [and]

                                  8    us[ed] the illicitly copied document in an effort to leverage a settlement" in his civil action

                                  9    against Payward (see AC ¶ 56).

                                  10          In light of Payward's allegation that Runyon, after his employment was terminated,

                                  11   copied the Board minutes in violation of the parties' "Confidentiality Agreement" (see AC

                                  12   ¶¶ 41, 53), the Court finds Payward sufficiently alleges such post-termination copying
Northern District of California
 United States District Court




                                  13   constituted an "acquisition" in violation of the DTSA. See 18 U.S.C. § 1839(5)(A)

                                  14   (prohibiting "acquisition of a trade secret by a person who knows . . . the trade secret

                                  15   was acquired by improper means"); 18 U.S.C. § 1839(6) (providing "improper means"

                                  16   include "breach of a duty to maintain secrecy").6

                                  17          Additionally, the Court finds Payward has sufficiently alleged Runyon engaged in a

                                  18   prohibited "disclosure," see 18 U.S.C. § 1839(5)(B), when he assertedly gave the Board

                                  19   minutes to "another Payward employee" who "did not have access to the document

                                  20   during her employment" (see AC ¶ 54).

                                  21          By contrast, with respect to the third asserted theory of liability, namely, that

                                  22   Runyon "used" the Board minutes, see 18 U.S.C. § 1839(5)(B), the Court finds the AC

                                  23

                                  24
                                       must "take[ ] reasonable measures to keep [the] information secret"), the Court cannot
                                  25   consider them at this time, see Schneider v. California Dep't of Corrections, 151 F.3d
                                       1194, 1197 n.1 (9th Cir. 1998) (holding, "[i]n determining the propriety of a Rule 12(b)(6)
                                  26   dismissal, a court may not look beyond the complaint to a [party's] papers").
                                              6
                                  27           Although Runyon, in his reply, denies he made any use of the laptop after his
                                       termination, including using it to copy documents, the Court, at the pleading stage,
                                  28   assumes Payward's factual allegations are true. See NL Indus., 792 F.2d at 898.

                                                                                      6
                                            Case 3:20-cv-02130-MMC Document 47 Filed 01/25/21 Page 7 of 16




                                  1    deficient, as the alleged use, discussing the Board minutes' contents with Payward in the

                                  2    course of attempting to settle Runyon's state court claims (see AC ¶ 56), is not a

                                  3    "commercial use." See JustMed, Inc. v. Byce, 600 F.3d 1118, 1130 (9th Cir. 2010)

                                  4    (holding defendant can be held liable for "use" of trade secret only where defendant

                                  5    "actually put the trade secret to some commercial use," i.e., that such defendant

                                  6    "received some sort of unfair trade advantage"; observing "law governing protection of

                                  7    trade secrets . . . is not a substitute for criminal laws against theft or other civil remedies

                                  8    for conversion").

                                  9            Accordingly, to the extent the First Claim for Relief is based on theories of unlawful

                                  10   acquisition and disclosure of the Board minutes, the claim is not subject to dismissal, and

                                  11   to the extent the claim is based on a theory of unlawful use, the claim is subject to

                                  12   dismissal.
Northern District of California
 United States District Court




                                  13                  c. Confidentiality Agreement

                                  14           Payward alleges a "Confidentiality Agreement" Runyon signed prior to the

                                  15   beginning of his employment with Payward (see AC ¶ 43) contained trade secrets, such

                                  16   as details about "terms of employment" (see AC ¶ 59) and how "confidential information

                                  17   is protected" (see AC ¶ 60). Payward also alleges Runyon "unlawfully acquired" the

                                  18   Confidentiality Agreement by "making a copy after his termination" (see AC ¶ 58), and, in

                                  19   addition, that he made use of said copy when he "produced" it to Payward in the course

                                  20   of his state court action (see AC ¶ 64).

                                  21           In light of Payward's allegation that Runyon, after his employment was terminated,

                                  22   copied the Confidentiality Agreement in violation of its terms (see AC ¶¶ 41, 58) the Court

                                  23   finds Payward sufficiently alleges Runyon acquired a copy of the Confidentiality

                                  24   Agreement in violation of the DTSA. See 18 U.S.C. § 1839(5)(A) (prohibiting "acquisition

                                  25   of a trade secret by a person who knows . . . the trade secret was acquired by improper

                                  26   means"); 18 U.S.C. § 1839(6) (providing "improper means" include "breach of a duty to

                                  27   //

                                  28   //
                                                                                      7
                                         Case 3:20-cv-02130-MMC Document 47 Filed 01/25/21 Page 8 of 16




                                  1    maintain secrecy").7

                                  2           With respect to the theory that Runyon made use of the Confidentiality Agreement

                                  3    when he "produced" it to Payward in his civil lawsuit, however, the Court finds the AC

                                  4    deficient, as such alleged use does not constitute "commercial use." See JustMed, 600

                                  5    F.3d at 1130.

                                  6           Accordingly, to the extent the First Claim for Relief is based on a theory of unlawful

                                  7    acquisition of the Confidentiality Agreement, the claim is not subject to dismissal, and to

                                  8    the extent the claim is based on a theory of unlawful use, the claim is subject to

                                  9    dismissal.

                                  10                   d. Employment Agreement

                                  11          Payward alleges the "employment agreement" between Runyon and Payward

                                  12   contained trade secrets, such as details about Runyon's "terms of employment" including
Northern District of California
 United States District Court




                                  13   his "job duties, title, compensation and benefits." (See AC ¶ 63.). Payward also alleges

                                  14   Runyon acquired the employment agreement by making an "unauthorized copy" after his

                                  15   termination (see AC ¶ 62), and, in addition, used said copy when he "produced" it to

                                  16   Payward in the course of his state court action (see AC ¶ 64).

                                  17          In light of Payward's allegation that Runyon, after his employment was terminated,

                                  18   copied the employment agreement in violation of its terms (see AC ¶ 62) the Court finds

                                  19   Payward sufficiently alleges Runyon acquired a copy of his employment agreement in

                                  20   violation of the DTSA. See 18 U.S.C. § 1839(5)(A) (prohibiting "acquisition of a trade

                                  21   secret by a person who knows . . . the trade secret was acquired by improper means");

                                  22   18 U.S.C. § 1839(6) (providing "improper means" include "breach of a duty to maintain

                                  23   secrecy").

                                  24

                                  25          7
                                                The Court does not read the AC as alleging Runyon would be in violation of the
                                  26   DTSA by retaining, after his termination, a copy of the Confidentiality Agreement he may
                                       have been provided during the course of his employment, given his status as a party to
                                  27   the agreement and its imposition of obligations that continue beyond the termination of
                                       the employment relationship. (See AC ¶ 41.) Rather, the Court understands the claim to
                                  28   be limited to Runyon's allegedly making an additional copy of such document.

                                                                                    8
                                         Case 3:20-cv-02130-MMC Document 47 Filed 01/25/21 Page 9 of 16




                                  1           With respect to the theory that Runyon made use of the employment agreement

                                  2    when he "produced" it in the course of his civil lawsuit against Runyon, however, the

                                  3    Court, for the reasons stated above, finds the AC deficient.

                                  4           Accordingly, to the extent the First Claim for Relief is based on a theory of unlawful

                                  5    acquisition of his employment agreement, the claim is not subject to dismissal, and to the

                                  6    extent the claim is based on a theory of unlawful use, the claim is subject to dismissal.

                                  7                  e. Email Exchange

                                  8           Payward alleges its computer system contains a "twenty-one page email

                                  9    exchange" between its "lawyers" and its "employees," which exchange includes

                                  10   information about Payward's "stock option packages and share values for a large number

                                  11   of Payward employees and shareholders," the "details of various valuations" of Payward,

                                  12   and "details . . . of investments made by third parties." (See AC ¶¶ 66-68.) Payward also
Northern District of California
 United States District Court




                                  13   alleges Runyon "unlawfully acquired" the email exchange by "making a copy after his

                                  14   termination" (see AC ¶ 66), and, in addition, that he made use of the email exchange

                                  15   when he "produced" it to Payward in the course of his state court action (see AC ¶ 69).

                                  16          In light of Payward's allegation that Runyon, after his employment was terminated,

                                  17   copied the email exchange in violation of the terms of his employment agreement (see

                                  18   AC ¶ 66) the Court finds Payward sufficiently alleges Runyon acquired a copy of the

                                  19   email exchange in violation of the DTSA. See 18 U.S.C. § 1839(5)(A) (prohibiting

                                  20   "acquisition of a trade secret by a person who knows . . . the trade secret was acquired

                                  21   by improper means"); 18 U.S.C. § 1839(6) (providing "improper means" include "breach

                                  22   of a duty to maintain secrecy").

                                  23          With respect to the theory that Runyon made use of the email exchange when he

                                  24   "produced" it to Payward in the course of his civil lawsuit, however, the Court, for the

                                  25   reasons stated above, finds the AC deficient.

                                  26          Accordingly, to the extent the First Claim for Relief is based on a theory of unlawful

                                  27   acquisition of the email exchange, the claim is not subject to dismissal, and to the extent

                                  28   the claim is based on a theory of unlawful use, the claim is subject to dismissal.
                                                                                     9
                                        Case 3:20-cv-02130-MMC Document 47 Filed 01/25/21 Page 10 of 16




                                  1           2. Second Claim for Relief: CFAA

                                  2           Payward asserts Runyon violated two subsections of the CFAA, specifically,

                                  3    §§ 1030(a)(2)(C) and 1030(a)(5)(c), which provide:

                                  4           (a) Whoever –
                                                    ...
                                  5
                                                     (2) intentionally accesses a computer without authorization or
                                  6                      exceeds authorized access, and thereby obtains --
                                  7                          (C) information from any protected computer;8
                                                     ...
                                  8
                                                     [or]
                                  9

                                  10                 (5) . . . (C) intentionally accesses a protected computer without
                                                                   authorization, and as a result of such conduct, causes
                                  11                               damage and loss[;]
                                                     ...
                                  12
Northern District of California
 United States District Court




                                              shall be punished . . . . [by] a fine . . . or imprisonment.
                                  13

                                  14   See 18 U.S.C. §§ 1030(a), (c).

                                  15          The CFAA further provides that "[a]ny person who suffers damage or loss by

                                  16   reason of a violation of [§ 1030] may maintain a civil action against the violator," see 18

                                  17   U.S.C. § 1030(g), where such violation causes "loss to 1 or more persons during any 1-

                                  18   year period . . . aggregating at least $5,000 in value," see 18 U.S.C. § 1030(c)(4)(A)(i)(I).9

                                  19   "Loss" is defined as "any reasonable cost to any victim, including the cost of responding

                                  20   to an offense, conducting a damage assessment, and restoring the data, program,

                                  21   system, or information to its condition prior to the offense, and any revenue lost, cost

                                  22
                                              8
                                  23            The term "protected computer" includes a computer "used in or affecting
                                       interstate or foreign commerce or communication." See 18 U.S.C. § 1030(e)(2)(b).
                                  24   Payward has sufficiently alleged the laptop Runyon allegedly used is such a computer, as
                                       "all computers with Internet access" are computers "affected by or involved in interstate
                                  25   commerce," see United States v. Nosal, 676 F.3d 854, 859 (9th Cir. 2012), and Runyon's
                                       laptop necessarily would have had such access in order for him to remotely copy
                                  26   documents located in Payward's system.
                                              9
                                  27          Although a private cause of action may be brought under other circumstances,
                                       see 18 U.S.C. § 1030(g), Payward relies solely on the circumstance set forth in
                                  28   § 1030(c)(4)(A)(i)(I).

                                                                                      10
                                        Case 3:20-cv-02130-MMC Document 47 Filed 01/25/21 Page 11 of 16




                                  1    incurred, or other consequential damages incurred because of interruption of service."

                                  2    See 18 U.S.C. § 1030(e)(11).

                                  3           Payward's CFAA claim is based on Runyon's accessing Payward's system by

                                  4    using his company-issued laptop after his employment had been terminated and copying

                                  5    four documents, specifically, the above-referenced Board minutes, Confidentiality

                                  6    Agreement, employment agreement, and email exchange. (See AC ¶¶ 5, 11, 53, 58, 62,

                                  7    66.)

                                  8           In its order dismissing the CFAA claim as alleged in the initial complaint, the Court

                                  9    found Payward failed to allege facts to support a finding that Runyon, by using his

                                  10   company-issued laptop to copy a document,10 caused any loss to Payward, let alone a

                                  11   loss of at least $5000.

                                  12          In the AC, Payward has added factual allegations identifying five claimed losses.
Northern District of California
 United States District Court




                                  13   (See AC ¶¶ 80-84.) The Court finds three of those claimed losses fit within the statutory

                                  14   definition of "loss," specifically Payward's having "assessed the damage by reviewing the

                                  15   documents" allegedly copied (see AC ¶ 82), "evaluated the logs related to Runyon's

                                  16   departure" (see AC ¶ 83), and "review[ed] the shortcomings in software used by Payward

                                  17   for securing company computers after involuntary terminations" (see AC ¶ 84). See 18

                                  18   U.S.C. § 1030(e)(11) (providing "loss" includes cost of "responding to an offense" and

                                  19   "conducting a damage assessment"). As to Payward's "evaluating whether Runyon's

                                  20   laptop was truthfully stolen" and its alleged inability to "repurpose the laptop for," i.e., give

                                  21   it to, "a new employee" (see AC ¶¶ 80-81), however, the Court finds such alleged losses

                                  22   do not fall within the definition of "loss," as neither was caused by the alleged violation,

                                  23   i.e., by Runyon's accessing Payward's system to copy documents, but, rather, by

                                  24   Runyon's having retained the laptop, an act not covered by the CFAA. See 18 U.S.C.

                                  25   § 1030(g) (limiting private cause of action under CFAA to plaintiff who "suffers damages

                                  26
                                  27          10
                                               The violation asserted in the initial complaint was Runyon's alleged copying of
                                  28   one document, specifically, the Board minutes.

                                                                                      11
                                            Case 3:20-cv-02130-MMC Document 47 Filed 01/25/21 Page 12 of 16




                                  1    or loss by reason of a violation of [CFAA]").

                                  2             As to Payward's allegation that the costs attributable to the first three losses

                                  3    identified above exceed the sum of $5000 (see AC ¶¶ 82-84), Runyon argues such

                                  4    expenditures are insufficient to meet the statutory minimum, for the asserted reason that

                                  5    they do not constitute "damage," which, under CFAA, is defined as "any impairment to

                                  6    the integrity or availability of data, a program, a system, or information." See 18 U.S.C. §

                                  7    1030(e)(5). A plaintiff bringing a private cause of action under CFAA is not required,

                                  8    however, to show it incurred "damage"; rather, as noted, it may bring such a claim where

                                  9    it alleges a "loss," specifically, a loss "aggregating at least $5,000 in value." See 18

                                  10   U.S.C. § 1030(c)(4)(A)(i)(I).11

                                  11            Accordingly, the Second Claim for Relief is not subject to dismissal.

                                  12   B. Third Claim for Relief: Supplemental Jurisdiction
Northern District of California
 United States District Court




                                  13            In its Third Claim for Relief, Payward alleges a claim for breach of contract, which

                                  14   claim is based on Runyon's "failing to return his laptop," his "retaining and copying

                                  15   [Payward's] confidential information," and his disclosing Payward's "business address."

                                  16   (See AC ¶ 113.) The Court has supplemental jurisdiction over said state law claim. (See

                                  17   AC ¶ 20.)

                                  18            Runyon argues that, in the event the Court dismisses Payward's federal claims,

                                  19   i.e., the First and Second Claims for Relief, the Court should decline to exercise

                                  20   supplemental jurisdiction over Payward's state law claim, i.e., the Third Claim for Relief.

                                  21   As discussed above, however, a considerable part of the First Claim for Relief is not

                                  22   subject to dismissal, and the Second Claim for Relief is going forward in its entirety.

                                  23            Accordingly, the Third Claim for Relief is not subject to dismissal.

                                  24   //

                                  25
                                                11
                                  26            A question may exist as to whether a plaintiff, such as Payward here, can
                                       respond to a violation by assigning its own employees to the task (see AC ¶¶ 83-84), and
                                  27   base its claimed amount of loss on what it would have been charged if it had hired an
                                       outside contractor to perform that work. As the matter is not addressed by either party,
                                  28   the Court does not further address it herein.

                                                                                       12
                                        Case 3:20-cv-02130-MMC Document 47 Filed 01/25/21 Page 13 of 16




                                  1    C. All Claims: Dismissal under California Code of Civil Procedure § 426.30

                                  2              Relying on his state court complaint, in which he alleges he was wrongfully

                                  3    terminated on account of his status as a veteran and as an assertedly disabled person,

                                  4    as well as in retaliation for his having reported that some of Payward's employees had

                                  5    engaged in fraud (see Def.'s Req. for Judicial Notice, filed May 29, 2020, Ex. 1), Runyon

                                  6    contends all of Payward's claims should be dismissed under § 426.30(a) of the California

                                  7    Code of Civil Procedure, which, in relevant part, provides as follows:

                                  8              [I]f a party against whom a complaint has been filed and served fails to
                                                 allege in a cross-complaint any related cause of action which (at the time of
                                  9              serving his answer to the complaint) he has against the plaintiff, such party
                                                 may not thereafter in any other action assert against the plaintiff the related
                                  10             cause of action not pleaded.
                                  11   See Cal. Code Civ. Proc. § 426.30(a); Cal. Code Civ. Proc. § 426.10(c) (defining “related
                                  12   cause of action” as “cause of action which arises out of the same transaction,
Northern District of California
 United States District Court




                                  13   occurrence, or series of transactions or occurrences as the cause of action which the
                                  14   plaintiff alleges in his complaint”).12
                                  15             Payward argues § 426.30(a) does not apply where the earlier action is pending in
                                  16   state court and the assertedly related cause of action is pending in federal court. As set
                                  17   forth below, the Court agrees.
                                  18             Section 426.30 is procedural in nature and, consequently, under Erie R. Co. v.
                                  19   Tompkins, 304 U.S. 64 (1933), is inapplicable to claims pending in federal court. See
                                  20   Gasperini v. Center for Humanities, Inc., 518 U.S. 415, 427 (1996) (holding, “[u]nder the
                                  21   Erie doctrine, federal courts sitting in diversity apply state substantive law and federal
                                  22   procedural law”); see also Angel v. Bullington, 330 U.S. 183, 192 (1947) (holding, with
                                  23   respect to federal claims, “the limitations upon the courts of a State do not control a
                                  24   federal court sitting in the State”). Indeed, application of § 426.30 to a complaint pending
                                  25   in federal court would be contrary to the general rule that a district court must exercise
                                  26
                                  27             12
                                                      Runyon's state court complaint was filed before Payward filed the instant federal
                                  28   action.

                                                                                        13
                                        Case 3:20-cv-02130-MMC Document 47 Filed 01/25/21 Page 14 of 16




                                  1    jurisdiction over a federal action even if the same issues are pending in a separate state

                                  2    court action. See Kline v. Burke Const. Co., 260 U.S. 226, 230–32 (1922) (holding where

                                  3    “same issues are to be tried and determined” simultaneously in state and federal actions,

                                  4    “[e]ach court is free to proceed in its own way and in its own time, without reference to

                                  5    the proceedings in the other court”); see also Colorado River Water Conservation Dist. v.

                                  6    United States, 424 U.S. 800, 817–819 (1976) (holding federal courts have a "virtually

                                  7    unflagging obligation . . . to exercise the jurisdiction given them"; further holding that only

                                  8    where “exceptional” circumstances exist may district court depart from general rule that

                                  9    “pendency of an action in the state court is no bar to proceedings concerning the same

                                  10   matter in the Federal court having jurisdiction”) (internal quotation and citation omitted).

                                  11          Runyon's reliance on Cheiker v. Prudential, 820 F.2d 334 (9th Cir. 1987) is

                                  12   unavailing. There is no question that, as an exception to the above-referenced general
Northern District of California
 United States District Court




                                  13   rule, a bar can arise when “a judgment is rendered in one of the courts and pleaded in

                                  14   the other,” see Kline, 260 U.S. at 230, which was the situation presented in Cheiker, see

                                  15   Cheiker, 820 F.2d at 336-37 (affirming district court's dismissal of complaint; finding

                                  16   where, under § 426.30, claims should have been brought as cross-claims in state court,

                                  17   "final judgment in the state court action” precluded bringing claims in separate action).

                                  18   That situation is not, however, presented here, no judgment having been entered in

                                  19   Runyon's state court case, and, absent a final judgment entered in a state court action,

                                  20   § 426.30(a) has no application in federal court. See, e.g., Brenner v. Mitchum, Jones &

                                  21   Templeton, Inc., 494 F.2d 881, 881–82 (9th Cir.1974) (holding, where state law required

                                  22   plaintiff to bring claims as cross-claims in state court action, plaintiff's federal complaint

                                  23   “barred by collateral estoppel” in light of “dismissal with prejudice” of state court action).

                                  24          Accordingly, the instant action is not subject to dismissal under § 426.30(a).

                                  25   D. All Claims: Stay in Light of State Court Action

                                  26          Runyon argues that the Court should, under the "Colorado River" doctrine, see

                                  27   Colorado River, 424 U.S. at 817-19, stay the instant federal action in favor of his state

                                  28   court action.
                                                                                      14
                                        Case 3:20-cv-02130-MMC Document 47 Filed 01/25/21 Page 15 of 16




                                  1           As noted above, a federal court may depart from its "virtually unflagging obligation"

                                  2    to exercise jurisdiction only where "exceptional" circumstances exist. See id. at 817-18.

                                  3    To determine whether exceptional circumstances exist in a particular case, a district court

                                  4    is required to consider whether (1) "[t]here was an assumption by either court of

                                  5    jurisdiction over any res or property," see Moses H. Cone Memorial Hospital v. Mercury

                                  6    Construction Co., 460 U.S. 1, 19 (1983), (2) "the federal forum [is] any less convenient to

                                  7    the parties than the state forum," see id., (3) there is a "danger of piecemeal litigation,"

                                  8    see id. at 21, (4) the state forum "obtained and exercised jurisdiction" before the federal

                                  9    forum, see id., (5) "federal law provides the rule of decision on the merits," see id. at 23,

                                  10   and (6) "the probable inadequacy of the state-court proceeding to protect [the federal

                                  11   plaintiff's] rights" has been shown, see id. at 26.13

                                  12          Here, the first of the above-identified factors is not applicable, as neither the
Northern District of California
 United States District Court




                                  13   federal nor state case involves a res. Although the fourth and sixth factors weigh in favor

                                  14   of a stay, given that the state action was filed first and there is no showing the state court

                                  15   is unable to adequately protect Payward's rights with respect to the claims pending in

                                  16   said forum, the three remaining factors, as set forth below, weigh against a stay

                                  17          As to the second factor, the parties agree the federal forum is not inconvenient.

                                  18   (See Def.'s Mot. at 17:25-27; Pl.'s Opp. at 24:23.) As to the fifth factor, there can be no

                                  19   dispute that federal law provides the rule of decision on the merits of Payward's two

                                  20   federal claims. As to the third factor, there is little possibility of "piecemeal litigation" if the

                                  21   federal action proceeds, given that the state court action challenges the termination of

                                  22   Runyon's employment whereas the federal action challenges Runyon's conduct after that

                                  23   termination and Runyon fails to point to any overlap in the evidence. See American Int'l

                                  24   Underwriters, 843 F.3d at 1258 (holding "[p]iecemeal litigation occurs when different

                                  25   tribunals consider the same issue, thereby duplicating efforts and possibly reaching

                                  26
                                              13
                                  27             Although "additional factors" may be considered, see American Int'l Underwriters
                                       (Philippines), Inc. v. Continental Ins. Co., 843 F.2d 1253, 1257 (9th Cir. 1988), neither
                                  28   party has identified any factor other than the six identified above.

                                                                                       15
                                        Case 3:20-cv-02130-MMC Document 47 Filed 01/25/21 Page 16 of 16




                                  1    different results").

                                  2           Accordingly, Runyon's request for a stay of the instant action will be denied.

                                  3                                          CONCLUSION

                                  4           For the reasons stated above, Runyon's motion to dismiss and to stay is hereby

                                  5    GRANTED in part and DENIED in part, as follows.

                                  6           1. To the extent the First Claim for Relief is based on a theory that Runyon made

                                  7    use of a trade secret by producing it to Payward, the motion is GRANTED and the First

                                  8    Claim for Relief is, to such extent, hereby DISMISSED.

                                  9           2. In all other respects, the motion is hereby DENIED.

                                  10          No later than February 9, 2021, Runyon shall file an answer to the claims

                                  11   remaining in the action.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13

                                  14   Dated: January 25, 2021
                                                                                               MAXINE M. CHESNEY
                                  15                                                           United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                   16
